Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowable because the claimed features a working section (11) which terminates in an end zone (12),the working section and the end zone being located along a central longitudinal axis of the instrument, the end zone being conically shaped and having a dual function for both guiding the instrument via a guiding section (13), during movement thereof into the root canal, followed by cutting out organic material via a plurality of sharp cutting sections (14), the plurality of sharp cutting sections (14) being positioned behind the guiding section (13) and spaced a distance away from a rounded tip (16) of the guiding section, each of the plurality of sharp cutting sections (14) comprising a plurality of sharp cutting edges (15)
Claim 22 is allowable because the claimed features a working section (11) which terminates in an end zone (12), the working section and the end zone being located along a central longitudinal axis of the instrument, the end zone being conically shaped and having a guiding section for guiding the instrument, via the guiding section (13), during movement of the end zone into the root canal, and a plurality of sharp cutting sections (14), the plurality of sharp cutting sections (14), being positioned behind the guiding section (13) and spaced a distance away from a rounded tip (16 ) of the guiding section, and each of the plurality of sharp cutting sections comprising at least one sharp cutting edge (15) in order to clean and prepare the root canal for subsequent treatment thereof; the guiding section (13) having a smooth wall having a conical surface that terminates at the rounded tip (16) at a leading end of the guiding section and a trailing end of the guiding section being defined by a fluted edge, the plurality of sharp cutting sections (14) and a plurality of recessed junction zones (17) each being located intermediate between the guiding section (13) and the working section (11), in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772    
8/13/2021